

116 HR 5898 IH: Promoting Agricultural Commerce Act
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5898IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Gonzalez of Texas (for himself and Mr. Vela) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to modify the exception from requirements for the operation of vehicles on certain highways in the State of Texas, and for other purposes.1.Short titleThis Act may be cited as the Promoting Agricultural Commerce Act.2.Vehicle weight limitations-Interstate SystemSection 127(n) of title 23, United States Code, is amended—(1)by inserting United States Route 83, after United States Route 281,; and(2)by inserting or Interstate Route 2 after Interstate Route 69. 